COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-306-CV
 

  
IN 
RE TIMOTHY DEWAYNE TEMPLETON                                     RELATOR

------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM OPINION1
------------
        We 
have considered “Relator’s Agreed Motion to Withdraw and Dismiss 
Mandamus.” It is the court’s opinion that the motion should be granted; 
therefore, we dismiss this original proceeding.

 
                                                                  PER 
CURIAM
  

PANEL B:   LIVINGSTON, 
DAUPHINOT, and HOLMAN, JJ.
DELIVERED: 
January 9, 2004
 

NOTES
1. 
See Tex. R. App. P. 47.4.